Citation Nr: 0002962	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, moderately severe, Muscle Group XXII, neck, 
left, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David Scott Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1997 and September 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  This case was 
previously before the Board in February 1999.


FINDINGS OF FACT

1.  The veteran's cervical spine disability was not 
manifested during service and is not otherwise related to any 
injury suffered during service.

2.  The veteran's cervical spine disability was not caused or 
aggravated by the service-connected gunshot wound to the 
neck.

3.  The veteran's service-connected residuals of a gunshot 
wound to the neck are not consistent with more than 
moderately severe injury or disability of Muscle Group XXII, 
and there is no more than moderate limitation of motion of 
the cervical spine. 






CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability was not incurred 
in or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §3.303 (1999).

2.  The veteran's cervical spine disability was not caused or 
aggravated by the service-connected gunshot wound to the 
neck.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound, moderately severe, Muscle Group 
XXII, neck, left, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.47-4.57, 4.71a, 
4.73, Diagnostic Codes 5290, 5322 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The veteran claims that his cervical spine disability is 
related to his service-connected gunshot wound he suffered 
during service.  He also contends that his cervical spine 
disability is related to an incident in service when he fell 
off a truck.

As a preliminary matter, the Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a non-service connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A service medical record dated in December 1950 indicates 
that the veteran was involved in a truck accident and 
suffered an abrasion to his left knee and a laceration of the 
left forehead.  A service medical record shows that in June 
1951 the veteran suffered a penetrating shell fragment wound 
to the left side of the neck; it was noted that there was no 
artery or nerve involvement.  The wound was debrided, the 
fragment was removed, a rubber drain was inserted, and 
sutures were applied.  The veteran's January 1952 service 
separation examination noted a scar on the left of the neck; 
clinical evaluation of the spine was normal.

A December 1952 VA examination noted painful scars at the 
site of the wound, as well as limitation of motion of the 
neck to the right, secondary to the gunshot wound.  An X-ray 
of the cervical spine was negative.

In a December 1952 rating decision, the veteran was granted 
service connection for a gunshot wound involving Muscle Group 
XXII (neck), and was assigned a 20 percent disability 
evaluation.

At a June 1981 VA examination, the veteran stated that he was 
involved in a truck accident, wherein the truck was blown off 
a mountainside, resulting in a left cheek bone fracture and 
injuries to his nose.  X-rays revealed mild cervical 
spondylosis.  The veteran had full range of motion in his 
neck.  

An August 1991 private medical record indicated canal 
stenosis at C4-5 and C5-6.

A January 1994 VA MRI of the cervical spine was negative.

A July 1995 VA MRI of the cervical spine revealed severe 
stenosis of the cervical spine canal from C3 through C6 with 
effacement of the thecal sac, disc bulging and severe 
narrowing of the neural foramina.  It was noted that the 
findings were new since the previous examination of 1994.

A September 1995 VA examination of the neck revealed cervical 
spondylosis with canal narrowing and spinal cord compression 
causing cervical myelopathy.
In an October 1995 response to a request from the RO, a VA 
physician reviewed the veteran's file and offered the 
following opinion:

[The veteran's] cervical spondylosis may 
be the result of his gunshot wound 
injury.  The longstanding loss of muscle 
mass can greatly contribute to the 
degenerate changes seen and contribute to 
his current myelopathic state.

A private operation record indicates that in November 1995 
the veteran underwent C3-C6 decompressive cervical 
laminectomies.

In a March 1996 response to a request from the RO, a VA 
physician reviewed the veteran's file and offered the 
following opinion:

It is my opinion that there is no 
connection between the war wound of the 
soft tissues of the neck and degenerative 
changes of the cervical, thoracic, and 
lumbar spine which may be related to his 
deteriorating neurological condition.

A February 1997 private MRI of the cervical spine revealed 
an impression of disc disease in the cervical spine with 
neural foramina narrowing in the cervical spine.  The 
presence of a metallic artifact was noted.

A March 1997 VA neck examination reflected a diagnosis of 
cervical spondylosis with associated cervical neck pain.  
Radiographs indicated that the veteran had degenerative 
changes throughout his cervical vertebrae.

At an April 1997 VA muscles examination, the veteran stated 
that beginning in 1991 he developed problems with the left 
side of his body getting progressively weaker.  The 
impression was as follows:

This patient has sustained a gunshot 
wound to his posterior aspect of his left 
neck.  He did not develop significant 
clinical signs or symptoms of weakness 
and problems with regards to his upper 
and lower extremities on the left side of 
his body until 1991.  As a result, I do 
not feel this is necessarily causedly 
[sic] related to his gunshot wound.  I 
also find that the muscular deficit in 
the muscles surrounding the neck related 
to the gunshot wound is rather minimal.  
His loss of motion is probably related to 
his degenerative changes within his neck 
as well as the surgery.

In his September 1997 substantive appeal, the veteran stated 
that in 1991, while shaving, he experienced a sharp pain from 
his neck top the center of his back.

Private medical records dated from November 1997 to February 
1998 included a diagnosis of ancient cervical cord injury 
with persistent myelopathy.

At his November 1998 Board hearing, the veteran testified 
that he landed on his head as a result of a truck accident 
while serving in Korea.  The veteran stated that he suffered 
from neck pain 24 hours a day.  

In February 1999 the Board remanded the case to the RO for 
the purpose of affording the veteran a VA examination to 
determine the nature and etiology of his cervical spine 
disability.  An April 1999 note in the file indicates that 
the veteran stated that he would not be able to undergo the 
examination.

A private medical record dated in February 1999 reflects a 
diagnosis of chronic neuropathic pain.

In October 1999, the Board referred the claims file to a 
physician with the Veteran's Health Administration (VHA) for 
review and an opinion as to whether the veteran's cervical 
spine disability was caused or aggravated by his service-
connected gunshot wound to the neck.  In October 1999 a 
response was received from a VHA physician, who discussed the 
veteran's medical history and stated, in pertinent part, as 
follows:

This unfortunate patient has chronic 
neuropathic pain in spite of two 
surgeries.  The presence of multiple 
joint arthritis (diffusely through spine 
and knees), coupled with early medical 
reports as outlined above, definitely 
rules out a single traumatic event as the 
cause of the patient's cervical spine 
disability.  The original written reports 
at the time of the injury in 1951 in 
Korea show that the penetrating neck 
injury did not involve the spine or 
spinal cord, and was a low velocity 
shrapnel injury.  This case demonstrates 
the natural history of degenerative 
cervical spondylosis and spinal stenosis, 
culminating in myelopathy and subsequent 
chronic pain syndrome.  Such a case 
scenario is not atypical.

The October 1999 VHA physician concluded his opinion as 
follows:

Based on the records provided, it is my 
expert medical opinion that no causal 
relationship exists between the 
penetrating neck injury on June 3, 1951 
in Korea, and the cervical spinal 
stenosis/myelopathy/chronic neuropathic 
pain that began on or about 1991 and 
remains present to this date.  In 
addition, there is no evidence to support 
a claim of aggravation of the current 
cervical spine disability due to the 
penetrating neck injury of June 3, 1951.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that his cervical spine 
disability is related to service or to his service-connected 
gunshot wound to the neck.  The Board acknowledges the 
opinion offered by the October 1995 VA physician, wherein he 
stated that the veteran's cervical spondylosis "may" be the 
result of his gunshot wound injury.  While the October 1995 
VA physician did offer some rationale and support for his 
conclusion, the Board notes that opinions from other VA 
physicians indicated that the veteran's cervical spine 
disability was not related to his gunshot wound injury to the 
neck.  The Board notes that the opinion from the October 1999 
VHA examiner was very detailed and is essentially a survey of 
the chief treatment and examination dates (including service, 
private, and VA medical records) pertaining to the veteran's 
gunshot wound and cervical spine disability.  The Board 
observes that the October 1999 opinion references findings 
from several of the veteran's treating physicians.  Even if 
the opinions from the October 1999 VHA physician and the 
October 1995 VA examiner's opinions were accorded equal 
weight, the preponderance of the evidence is against the 
veteran's claim because another relevant opinion, which was 
also obtained from a VA physician in March 1996, supports the 
October 1999 VHA physician's opinion.

The Board further notes that the preponderance of the 
evidence is against the veteran's assertion that his cervical 
spine disability was aggravated by his service-connected 
gunshot wound to the neck.  Allen.  The October 1999 VHA 
physician made a specific finding that no such aggravation 
had occurred.  Absent specialized medical training, the 
veteran is not competent to render opinions concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In view of the foregoing, the Board believes greater weight 
of the evidence indicates that the veteran's cervical spine 
disability is not related to the veteran's military service, 
nor is it related to his service-connected gunshot wound to 
the neck.  38 C.F.R. §§ 3.303, 3.310; Allen.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
veteran's claim for service connection for a cervical spine 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating claim

The Board finds that the veteran's claim for an increased 
evaluation for service-connected residuals of a gunshot wound 
to the neck is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In December 1952, the RO granted service-connection for 
residuals of a gunshot wound to the neck, and assigned a 20 
percent disability rating, which has remained in effect since 
the December 1952 decision.

A service medical record shows that in June 1951 the veteran 
suffered a penetrating shell fragment wound to the left side 
of the neck; it was noted that there was no artery or nerve 
involvement.  The wound was debrided, the fragment was 
removed, a rubber drain was inserted, and sutures were 
applied.  A June 22, 1951 entry indicates that there was an 
infection "deep in scar" that was treated and mostly gone 
three days later.  The veteran was returned to duty in July 
1951.  Other than a scar noted on the left side of the 
veteran's neck, clinical evaluation of the neck was normal on 
his January 1952 separation examination.

At a December 1952 VA examination, the veteran complained of 
trouble with neck movements, especially to the right.  A 
gunshot wound scar on the left neck (2 1/2 by 1/2 inches) was 
painful and revealed muscle damage.  A painful scar (1/2 by 
1/4 inches) on the back of the neck (where the shrapnel was 
removed) was noted.  An X-ray of the cervical spine was 
negative.  The diagnosis was: gunshot wound entrance scar, 
neck, left side, below ear and exit gunshot wound, back of 
neck posteriority at hairline muscle damage, and scars are 
painful; limitation of motion of head and neck to right, due 
to gunshot wound.

At the neurological portion of a June 1981 VA examination, 
the veteran complained that his neck would "crack" and was 
always sore.  He had full range of motion in his neck and 
decreased sensation of the left neck directly around his 
previous wound.  The musculoskeletal portion of the 
examination indicated that the veteran had moderate motion of 
the neck, but complained of "low-down posterior sensation of 
pulling and aching."  A 3 1/2 inch incisional wound scar of 
the lower left neck was noted.  The diagnosis was loss of 
neck motion since a neck injury in 1950.

At a September 1986 VA examination, the veteran had neck 
spasms of the supraspinatus muscles on both sides.

At a September 1995 VA examination of the neck, the veteran 
complained of a dull ache in his neck.  Physical examination 
revealed some mild paraspinal tenderness with "mild head 
forward position in his posture."  The upper extremities 
showed 5/5 motor strength with intact sensation.  The 
diagnosis was cervical spondylosis with canal narrowing and 
spinal cord compression causing cervical myelopathy.

A February 1997 private MRI of the cervical spine revealed 
an impression of disc disease in the cervical spine with 
neural foramina narrowing in the cervical spine.  The 
presence of a metallic artifact was noted.

A March 1997 VA neck examination revealed tender paracervical 
spine musculature and approximately 15 degrees limitation in 
his range of motion on flexion, extension, and lateral 
bending of his neck.  This was associated with mild evidence 
of pain.  Radiographs indicated that the veteran had 
degenerative changes throughout his cervical vertebrae.  The 
impression included cervical neck pain.

At an April 1997 VA muscles examination, the veteran stated 
that beginning in 1991 he developed problems with the left 
side of his body getting progressively weaker.  Examination 
of the muscular aspect of the neck revealed no obvious 
evidence of an entrance or exit wound as the scars were quite 
minimal.  The flexors and extensors of his neck and rotators 
were 5/5.  His neck motion was limited; on forward flexion, 
the veteran was able to bring his chin within a centimeter of 
his chest, and extension to 28-30 degrees.  The impression 
included an opinion by the examiner stating that "I also 
find that the muscular deficit in the muscles surrounding the 
neck related to the gunshot wound is rather minimal.  His 
loss of motion is probably related to his degenerative 
changes within his neck as well as the surgery."

Private medical records dated from November 1997 to February 
1998 included a diagnosis of ancient cervical cord injury 
with persistent myelopathy.

At his November 1998 Board hearing, the veteran testified 
that he had to be careful when moving his neck so as not to 
jerk it.  He stated that he had no feeling on the right side 
of his face and that the muscles on the right side of his 
neck were tight, sore, and numb.

In February 1999 the Board remanded the case to the RO for 
the purpose of determining the current severity of the 
residuals of his gunshot wound of the neck region.  An April 
1999 note in the file indicates that the veteran stated that 
he would not be able to undergo the examination.

A February 1999 private medical record reflects that the 
veteran's neck had "amazingly good range of motion" with no 
symptoms or side effects.

The veteran is service-connected for residuals of a gunshot 
wound to the neck with involvement of Muscle Group XXII, and 
has been assigned a 20 percent disability evaluation under 38 
C.F.R. § 4.73, Diagnostic Code 5322 pertaining to damage to 
Muscle Group XXII.  Under Diagnostic Code 5322, a 20 percent 
evaluation requires moderately severe damage.  A 30 percent 
evaluation requires severe damage.  38 C.F.R. § 4.73, 
Diagnostic Code 5322.  The Board takes note of the fact that 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for muscle injuries have been changed, effective 
July 3, 1997.  See 62 FR 30235, June 3, 1997.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did 
not substantively change the criteria pertinent to the 
veteran's disability, but rather added current medical 
terminology and unambiguous criteria.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56 (1999).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; the 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined above, 
and, if present, evidence of inability to keep up with work 
requirements; objective findings would include entrance and 
(if present) exit scars indicating the track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, with tests of 
strength and endurance compared with sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a gunshot wound to the neck with 
involvement of Muscle Group XXII is not sufficient to meet 
the criteria of "severe."  The service medical records do 
not indicate that the veteran's gunshot wound injury to the 
neck included a shattering bone fracture, an open comminuted 
fracture, or any type of bone injury, and there is no 
indication of extensive debridement, sloughing of soft parts, 
or intermuscular binding and scarring.  While an infection 
was noted, the records indicate that it was mostly gone after 
three days.  Further, post service medical records do not 
include objective findings such as ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  The report of the most recent VA examination 
showed that the flexors and extensors of his neck and 
rotators were 5/5.  The examiner indicated that the muscular 
deficit in the muscles surrounding the neck related to the 
gunshot wound were minimal.  X-rays and other objective 
findings have not revealed evidence such as multiple 
scattered foreign bodies, adhesion of scars, or atrophy of 
muscle groups not in the track of the missile.

The Board recognizes that private medical records and VA 
examinations have noted significant findings involving the 
cervical spine.  However, as noted in the service connection 
issue of this decision, examiners have attributed much of the 
veteran's symptomatology to his nonservice-connected cervical 
spine disabilities.  As noted in the earliest medical 
evidence in this case, the veteran's service-connected 
gunshot wound of the neck did not have bone, nerve, or artery 
involvement.  In focusing on the residuals of the service-
connected gunshot wound, the Board must determine the extent 
of muscle injury and any secondary limitation of motion of 
the cervical spine.  The medical evidence shows no more that 
a moderately severe injury or disability of the affected 
muscle group (XXII), and, even assuming that all of the 
limitation of motion of the cervical spine is secondary to 
the muscle injury (rather than myelopathy and disc disease of 
the cervical spine), there is no clinical evidence of more 
than moderate limitation of motion of the cervical spine so 
as to support a rating in excess of 20 percent under 
38 C.F.R. § 4.71a, Code 5290.
The Board has considered DeLuca v. Brown in which the Court 
held that 38 C.F.R. § 4.40 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, there is no medical 
evidence to show that the veteran has pain, flare-ups of 
pain, weakness or any other symptom or sign that results in 
additional limitation of neck motion to a degree that would 
warrant a rating higher than the currently assigned 20 
percent.  In this regard, the Board notes that the February 
1999 private treatment record reflects that the veteran had 
good range of motion in his neck.

Accordingly, the Board finds that the preponderance of the 
evidence indicates that the current symptomatology of the 
veteran's residuals of a gunshot wound to the neck with 
involvement of Muscle Group XXII is not sufficient to meet 
the criteria of severe, and are best evaluated as being a 
moderately severe disability, warranting a 20 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5322.

In denying an evaluation in excess of 20 percent, the Board 
is aware of the veteran's complaints of pain which are noted 
in his claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of an evaluation.  
Moreover, as noted above, there is no medical evidence to 
show that pain results in any functional limitation beyond 
what is contemplated under the muscle injury (5322) and range 
of motion (5290) rating codes. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  In this regard, there has been no 
evidence submitted indicating that residuals of the veteran's 
gunshot wound to the neck have markedly interfered with his 
earning capacity, employment status, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards"; the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a cervical spine disability is denied.

A rating in excess of 20 percent for the veteran's residuals 
of a gunshot wound to the neck with involvement of Muscle 
Group XXII is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

